Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 includes the limitation: “formed to enclose the opening” in line 5. It is unclear whether this is in reference to the first or second opening of claim 1. For examination purposes it has been assumed that the limitation is in reference to the second opening of claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 6-11, 14- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (US20170121891).
Regarding claims 1, 14 and 15, Cheon et al. teaches a laundry treating apparatus (see abstract) comprising: a body 20 having a first opening 20a; and a door 10 configured to open and close the first opening 20a, wherein the door 10 includes: a door frame 110 rotatably coupled to the body 20, and having a second opening 110a that faces the first opening 20a when the door 10 is in a closed state; and a front glass 140, which may be circular in shape (see paragraphs [0045], [0054]) and also may have flat front and back surfaces (reads on claim 15), to attach to the door frame 110 to thus provide a front appearance of the door 10, and wherein the front glass 140 includes: a transparent region 141 corresponding to the second opening 110a of the door frame 110; an opaque region 143 formed to at least partially surround the transparent region 141; and a transparent alignment window 144 formed in the opaque region 143 and configured to align the front glass 140 to the door frame 110 when the front glass 140 is to be attached to the door frame 110 (see figures 1-3, 6, 10-12, paragraphs [0044]-[0060], [0103]-[0110]).
Regarding claims 2-3, Cheon et al. teaches the limitations of claim 1. Cheon et al. also teaches in figure 10 that the alignment window 144 is to have transparency in the opaque region 143 (reads on claim 3) and may have a shape corresponding to a shape enclosed in the opaque region 143.
Regarding claims 8-9 and 16, Cheon et al. teaches the limitations of claims 1 and 14. Cheon et al. also teaches in paragraphs [0045[, [0054], [0145]-[0146] and figures 6 and 19 that the front glass 140 may be circular in shape and have flat front and rear surfaces (reads on claim 9) a mounting 
Regarding claims 6 and 20, Cheon et al. teaches the limitations of claims 1 and 14. Cheon et al. also teaches in paragraphs [0044]-[0050] and figures 3, 5, 10, 19 that the door frame 110 includes: an outer frame 112 arranged such that an outer circumferential part 112c-d encloses an outer side surface of the front glass 140; and an inner frame 111 having an outside connected to the outer circumferential part 112c-d of the outer frame 112, and the inner frame 111 having an inside connected to an outer periphery of a door window 120.
Regarding claim 7, Cheon et al. teaches the limitations of claim 6. Cheon et al. also teaches in figures 3, 10 and paragraph [0049] that an align guide 112b may be provided at the outer frame 112, and provided at a position corresponding to the alignment window 144.
Regarding claim 10, Cheon et al. teaches the limitations of claim 1. Cheon et al. also teaches in figure 19 and paragraphs [0152]-[0153] an adhesive 171 to apply between the door frame 110 and the front glass 140, and the adhesive 171 capable of attaching the front glass 140 to the door frame 110.
Regarding claims 11 and 17-19, Cheon et al. teaches the limitations of claims 10 and 16. Cheon et al. also teaches in figures 3, 19 and paragraphs [0152]-[0153] a groove 11d for receiving the adhesive 171 provided on a front surface of the door frame 110 capable of attaching the front glass 140 to the door frame 110, wherein the groove 111d may be formed in a ring shape having a fixed radius (since it is disposed on the circumferential area of the door frame 110 which may be circular) along a circumference of the mounting guide 112c-d (reads on claim 17), wherein an interval between the mounting guide 112c-d and the groove 111d is constantly maintained along the circumference of the mounting guide 112c-d (reads on claim 18), wherein the groove 111d includes: an adhesive application area 111d’ configured for applying the adhesive, and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-5, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al. (US20170121891).
Regarding claims 4-5, 12, Cheon et al. teaches the limitations of claims 3 and 11. Cheon et al. does not explicitly teach that the alignment window is circular and contacts an outer end of the front glass. Cheon et al. teaches in figure 10 and paragraphs [0098]-[0108] that the alignment window 144, disposed on the front glass, may correspond to the touch sensor 160, which may be circular, polygonal or otherwise vary in shape and size based on the desired type of display (whereby it is readily apparent that whether or not the alignment window contacts the outer end of the front glass – thereby overlapping with the adhesive application area - depends on its size and shape) (reads on claim 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape and size of the alignment window may be chosen as circular or polygonal or otherwise and sized so as to optimize the desired display. Furthermore it has been determined that changes in shape and size constitute obvious design choices to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Regarding claim 13, Cheon et al. teaches the limitations of claim 10. Cheon et al. does not explicitly teach that the adhesive is a same color as the opaque region. Cheon et al. teaches in paragraph [0114] that the colors of the various parts may be coordinated so as to allow for a more convenient assembly. Therefore it would have been obvious to one of ordinary skill in the art that the colors of the sealant and the opaque region may be chosen so as to optimize the assembly process. Furthermore it has been determined that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TINSAE B AYALEW/EXAMINER, Art Unit 1711